Case 1:18-cr-00425-JFK Document 68 Filed 02/03/21 Page 1 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

meme mm mmm mm mm mmm mm tn - So Om Om OS
UNITED STATES OF AMERICA
7 Veo ORDER
LAWRENCE McAFEE, 18 Cr. 425 (JFK)
Defendant.
— oe ee Ee Ea OK

Following a February 1, 2021 conference; IT IS HEREBY
ORDERED that, Lawrence McAfee (the “defendant”) shall report to
the Crisis Center at Capital Health Medical Center, 750 Brunswick
Avenue, Trenton, NJ 08638, by 12:00 p.m. on February 4, 2021;

IT IS HEREBY FURTHER ORDERED that, in the event the
defendant does not report to the Crisis Center at Capital Health
Medical Center as directed, the New Jersey Pretrial Services
Office shall coordinate with the local police and/or the USMS to
arrange for officers to transport the defendant to that location;

IT IS HEREBY FURTHER ORDERED that the defendant shall permit
the New York and New Jersey Pretrial Services Offices to
communicate with the Crisis Center at Capital Health Medical
Center regarding the defendant’s medical conditions and history;

IT IS HEREBY FURTHER ORDERED that the parties will
participate in a telephone conference in this matter on February
§, 2021 at 11:00 a.m. This conference will be heard

telephonically at (888) 363-4749; access code 788 3927 #;

 

 
Case 1:18-cr-00425-JFK Document 68 Filed 02/03/21 Page 2 of 2

IT IS HEREBY FURTHER ORDERED that, on consent of the

parties, time in this matter under the Speedy Trial Act shall be

excluded until July 2, 2021;
And IT IS HEREBY FURTHER ORDERED that the New Jersey
Pretrial Services Office shall make reasonable efforts to

notify the defendant of the terms of this order.
SO ORDERED.

Dated: New York, New York L yy o t NEL ber’
February 3, 2021

John F.’ Keenan
United States District Judge

 

 
